PIERSON, J.
■ In their motion for rehearing, defendants in error call our attention to the item of $497.52, which the trial court found was wrongfully retained from the county funds by defendant in error Charlton, but which was found by said court to be barred by limitation.
The trial court having found and adjudged that this amount of $497.52 was barred by limitation, it would have been proper for us to have affirmed the judgment of the trial court as to this item also.
We therefore grant the rehearing as to this item, and affirm the judgment of the trial court as to it. In all other respects the motion for rehearing is overruled.
CURETON, O. J., took no part in the decision of this case.